Citation Nr: 0639869	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the ninth left rib, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of fracture of the ninth left rib.  

3.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of 
fracture of the ninth left rib.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970 and served in the Army National Guard which included 
periods of active duty for training from February 7, 1992 to 
February 23, 1992, and from June 22, 1997 to July 6, 1997.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  Current residuals of his fracture of the left ninth rib 
include complaints of pain and tenderness to the touch.  

2.  On active duty for training on June 23, 1997 the veteran 
sustained a low back strain.  

3.  Current medical evidence reveal straightening of the 
lumbar lordosis with mild degenerative changes in the lower 
lumbar levels, minimal bulging annulus at L3-4 and very small 
disc protrusions at L4-5 and L5-S1, but no competent medical 
evidence provides a link between the currently diagnosed low 
back disorders to service or that demonstrates it is 
proximately due to any service-connected disorder.  

4.  VA records dated since 2000 reflect psychiatric diagnoses 
including depression.  

5.  There is no competent evidence which links the currently 
diagnosed depression and service or that demonstrates it is 
proximately due to any service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left ninth rib have not been 
met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5003, 5021, 5297 (2006).  

2.  A low back disorder was not incurred or aggravated in 
service; and is not proximately due to or the result of a 
service connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.310 (2006).  

3.  Depression was not incurred or aggravated in service; and 
is not proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for an increased rating and 
service connection for a low back disorder and depression in 
January 2003.  In February 2003 the RO sent the veteran a 
letter which informed him what the evidence must show to 
establish entitlement to the benefits sought, what 
information or evidence was still needed from him, how VA 
could help with his claim, where to send the information or 
evidence, and explained VA's duty to assist him in obtaining 
evidence.  The claims folder contains the veteran's service 
medical records, VA records and the private medical records 
identified by the veteran.  VA assisted the veteran by 
requesting the records he identified.  

VA arranged for the veteran to be examined by VA in September 
2004 and March 2006 and obtained medical opinions.  The 
veteran requested a hearing before the Decision Review 
Officer at the RO but later canceled the scheduled hearing 
and chose to submit written argument instead.  

In March 2006 the RO sent the veteran notice as required by 
the recent decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  

The veteran was informed of the regulations and laws 
applicable to his claim and kept apprised of the status of 
his claim in March and September 2003 letters and the October 
2003 statement of the case and October 2004, March 2006, May 
2006 supplemental statements of the case.  In the March 2006 
letter to the veteran the RO asked if the veteran had any 
additional information or evidence to submit.  The veteran 
did not respond.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2006).  

The RO rated the veteran's residuals of fracture of the ninth 
rib as analogous to myositis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5021(2006).  Myositis is rated as degenerative 
arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion and with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-rays evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003.  [The definition of major and 
minor joints is set out in 38 C.F.R. § 4.45 (2006).]  
Further, pursuant to Note 2 under Diagnostic Code 5003, the 
20 pct and 10 pct ratings based on X-ray findings, above, 
will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.  

Diagnostic Code 5297 addresses ratings assigned to the 
removal of ribs.  It provides as follows:  


Ribs, removal of:
More than six
50
Five or six
40
Three or four
30
Two
20
One or resection of two or more ribs without 
regeneration
10
Note (1): The rating for rib resection or removal is not to 
be applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with 
the rating for lung collapse, or with the rating for 
lobectomy, pneumonectomy or the graduated ratings for 
pulmonary tuberculosis.  Diagnostic Code 5297.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

The term "active military, naval or air service" includes-
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(22) and (24)(West 2002); 38 C.F.R. § 3.6 (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The 
veteran must have served 90 days or more during a war period 
or after December 31, 1946.  The requirement of 90 days 
service means active, continuous service within or extending 
into or beyond a war period, or which began before and 
extended beyond December 31, 1946, or began after that date.  
38 C.F.R. § 3.307 (a)(1)(2006).  

Factual Background.  In January 2003, the veteran submitted a 
claim for an increased rating for his residuals of a fracture 
of the ninth left rib and service connection for low back 
pain and depression.  

Service medical records include a May 1969 entrance 
examination.  No abnormalities of the spine, other 
musculoskeletal system, or psychiatric disorders were noted.  
There are no records of treatment for a back disorder, 
depression or injuries to the ribs.  At service separation in 
November 1970 no abnormalities of the musculoskeletal system 
were found or noted.  The psychiatric evaluation was normal.  

An August 1997 letter from the Puerto Rico National Guard 
verifies the veteran was on active duty/active duty training 
from February 7, 1992 to February 23, 1992.  Service medical 
records, dated February 10, 1992 reveal the veteran fell and 
hit a rock and landed on his left side.  The diagnoses were 
mild lower left lateral rib contusion.  X-rays taken on 
February 25, 1992 revealed a fractured left ninth rib.  

Private medical records from February 1992 through June 1992 
include complaints of left chest pain.  

March 1997 private X-rays of the ribs revealed a deformity of 
the cortex antero laterally of the left ninth rib compatible 
with fracture.  There was no apparent osseous callous.  The 
fracture seemed to be well aligned.  

VA examination in May 1997 included the veteran's complaints 
of a sensation but no pain in the left lateral rib cage.  
There was no swelling of the left rib.  There was no palpable 
bony deformity or tenderness to palpation on the left rib 
cage on all the ribs.  The veteran claimed a pressure 
sensation.  The diagnosis was residuals contusion of the left 
lateral rib cage with a left ninth rib fracture.  

A June 1997 Statement of Medical Examination and Duty Status 
indicates the veteran was on active duty training from June 
22, 1997 to July 6, 1997.  On June 23, 1997 while unloading a 
truck the veteran stated feeling strong back pain.  An 
individual sick slip notes an injury with waist and back 
pain.  Low back strain was noted.  

VA records in 2000 note the veteran was referred to the 
mental hygiene clinic with complaints of flashbacks of the 
Vietnam War.  The provisional diagnosis was depressed mood.  
February 2002 notes from the mental hygiene clinic included 
diagnosis of depression.  Subsequent VA treatment records 
include treatment for depression.  

January 2002 VA records include complaints of thoracic rib 
fracture and pain.  

A VA examination in October 2002 included complaints of 
moderate to severe left rib cage pain on the anterior and 
lateral aspect with a pressure sensation.  X-rays in January 
2002 showed a malunion and a nonunion of the left thoracic 
ninth rib fracture.  There was no loose motion.  There was 
moderate tenderness to palpation on the left ninth rib.  
There was moderate painful motion.  The diagnosis was 
residuals contusion of the left lateral rib cage with a left 
ninth rib fracture.  

August 2002 X-rays from the veteran's private physician 
demonstrated a suspected left ninth rib fracture.  The X-rays 
of the lumbar spine demonstrated spondylotic changes of a 
mild degree with well preserved disc spaces and adequate 
alignment.  

In September 2002 the veteran told a private physician he had 
excruciating pain.  

August 2002 VA records noted moderate low back and left 
thoracic area pain.  

A February 2003 VA psychiatry record noted the veteran had 
complained of depression since February 2002.  The diagnostic 
impression was depressed mood with very poor social and 
family functioning due to severe symptoms of depression.  

A VA MRI in November 2003 revealed straightening of the 
lumbar lordosis with mild degenerative changes in the lower 
lumbar levels.  Also seen were a minimal bulging annulus at 
L3-4 and very small disc protrusions at L4-5 and L5-S1.  

A November 2003 statement from the veteran's private 
physician, indicates the veteran was evaluated and found to 
have post traumatic costochondritis due to a rib cage trauma 
and left ninth rib fracture.  He also had low back pain due 
to severe discogenic disease.  

A VA examination was conducted in September 2004.  The 
examiner noted that a July 2003 MRI showed a small central 
and left paracentral L5-S1 disc protrusion with slight 
impingement of the left sided intraspinal S1 nerve root.  
There was L3-4 and L5-S1 disc desiccation and degeneration.  
The VA examiner reviewed the service medical records and the 
claims folder.  The VA examiner noted no treatment for the 
low back pain from 1997 to 1999.  The first evidence of 
degenerative discogenic disease was a MRI of 2003.   In his 
opinion, the current low back disorder was not at least as 
likely as not related to the injuries in June 27, 1997.  

July 2004 VA records included a diagnosis of depression 
secondary to the veteran's physical limitations.  The only 
physician limitations reported in the record where the 
veteran's difficulty walking and need to use a cane.  

A March 2006 mental disorders examination included diagnosis 
of depression.  It was the opinion of the VA physician that 
the veteran's depression was not the result of the service-
connected residuals of fracture of the ninth rib.  After 
reviewing the claims folder she found that the veteran 
developed depression in 2002, ten years after he suffered the 
rib fracture with no evidence of significant impairment.  The 
veteran was able to work until 2003, therefore his rib 
fracture was not a condition that impaired the veteran to the 
point of causing any significant psychiatric disorder.  

A March 2006 VA examination report included an opinion that 
the low back disorder was not caused by the rib fracture.  As 
the basis for the opinion the VA physician pointed out that 
there were no complaints of low back pain in February 1992 
when the veteran fractured his rib.  There was no evidence of 
treatment in the claims folder for a low back disorder since 
1992 up to several years after active service.  He was 
diagnosed with discogenic disease in 2003 several years after 
the fracture in 1992.  The VA physician also explained that 
the low back and the ribs were located in different 
anatomical areas.  

Increased Rating for Residuals of a Fracture of the Ninth 
Left Rib

The Schedule for Rating Disabilities does not include a 
specific diagnostic code for evaluating disability due to 
fractured ribs.  The RO rated the veteran's residuals of 
fracture of the left ninth rib as analogous to myositis which 
is rated as degenerative arthritis.  Degenerative arthritis 
is rated based on limitation of motion, or if there is no 
limitation of motion, on the number joints involved based on 
X-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5021 (2006).  As there is rib is not a joint and therefore 
not moveable, the RO rated it based on the number involved.  
A higher rating than 10 percent would require involvement of 
two or more joints or in this instance ribs.  

As the disability at issue involves the ribs and analogous 
ratings are based not only on a closely related disease, such 
as myositis, but on anatomical localization and 
symptomatology, the Board considered whether application of 
the diagnostic code for rating removal of ribs would be more 
appropriate.  The veteran's primary symptoms are tenderness 
and pain.  

Disability due to removal of ribs is also rated based on the 
number of ribs involved.  A higher rating than 10 percent 
requires removal of two or more ribs.  There is evidence of 
fracture of only one rib.  A higher rating than 10 percent is 
not warranted under either the diagnostic codes for rating 
myositis or for removal of a rib.  

The regulations do indicate that the intent of the schedule 
is to recognize actually painful, unstable or misaligned 
joints due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2006).  There is nothing in the schedule which provides a 
higher than 10 percent rating for the residuals of fracture 
of the ninth left rib.  

Low Back Disorder

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The evidence demonstrates the veteran currently has 
discogenic degeneration of the lumbar spine.  In service he 
sustained a low back strain as documented in June 1997 
service records.  It has been verified the veteran was 
serving on active duty for training on that date and that he 
sustained an injury.  38 U.S.C.A. § 101(22) and (24)(West 
2002); 38 C.F.R. § 3.6 (2006).  

In this case there is no competent medical evidence which 
provides a nexus between the current discogenic disease of 
the lumbar spine and the in-service low back strain.  The 
only evidence that connects the injury in service with the 
current low back disorder are the statements of the veteran.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

In September 2004 the RO arranged for a VA examination of the 
veteran to obtain an opinion as to any relationship between 
the current low back disorder and service.  The VA physician 
stated that in his opinion the current low back disorder was 
not related to the injuries sustained in June 1997.  The 
veteran also asserted his current low back disorder was 
causally related to his service-connected residuals of a 
fracture of the ninth left rib.  In March 2006 a VA physician 
stated that in his opinion the low back disorder was not 
caused by the rib fracture.  There is no competent evidence 
which disputes either the opinions expressed in September 
2004 or March 2006.  In the absence of competent medical 
evidence which provides a nexus between the current low back 
disorder and service or a service-connected disorder, service 
connection for a low back disorder is not warranted.  

Depression

The service medical records do not include any references to 
complaints of, or  treatment for depression.  The veteran has 
limited his contentions to asserting that his currently 
diagnosed depression was caused by his service-connected 
residuals of a fracture of the ninth left rib.  

For the evidence to demonstrate that service connection for 
depression is warranted, there must be competent medical 
evidence which links the veteran's currently diagnosed 
depression to a service-connected disorder.  38 C.F.R. 
§ 3.310.  In March 2006 a psychiatric examination of the 
veteran and medical opinion were obtained.  The VA physician 
stated that the veteran's rib fracture was not a condition 
that impaired the veteran to the point of causing any 
significant psychiatric disorder.  

The only evidence which provides a causal link between the 
veteran's currently diagnosed depression and his service-
connected disorder are the statements of the veteran.  The 
veteran is not competent through education, training or 
experience to offer a medical opinion.  38 C.F.R. § 3.159 
(a)(1) and (2) (2006).  The Board noted the diagnosis of 
depression due to physical impairment.  The record did not 
reflect rib cage pain, but the veteran's difficulty walking 
and his need to use a cane.  

The preponderance of the evidence is against the claim for 
service connection for depression.  






ORDER

An increased rating for residuals of a fracture of the left 
ninth rib is denied.  

Service connection for a low back disorder is denied.  

Service connection for depression is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


